Citation Nr: 0944131	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
shrapnel wound to the right knee.

4.  Entitlement to service connection for residuals of a 
right thumb injury.  



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.  Jurisdiction of the claims file was subsequently 
transferred to the Los Angeles, California RO.

In September 2009, the Veteran appeared and testified at a 
Travel Board hearing at the Los Angeles RO.  The transcript 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of the VCAA, the Board finds that further 
evidentiary development is necessary.  The Veteran contends 
that he experiences bilateral hearing loss, tinnitus, 
residuals of shrapnel wounds to the right knee, and residuals 
of an injury to the right thumb due to service.  He testified 
to receiving treatment in service for both shrapnel wounds 
and an injury to the right thumb.  He advised that he 
continues to experience pain in the right knee and right 
thumb.  The Veteran also reported significant noise exposure 
during service with subsequent hearing loss and tinnitus.  
His military occupational specialty (MOS) was that of an 
armor crewman.  

The Veteran's service treatment records (STRs) reflect a June 
1966 treatment for a smashed right thumb nail with residual 
pain.  The STRs also show a June 1967 notation of receipt of 
shrapnel wounds to the right leg during an attack out in the 
jungle.  Separation medical examination was devoid of any 
finding of a residual right knee or right thumb disorder, nor 
were there any audiological findings noted.

VA treatment records reflect treatment for complaints of 
hearing loss, tinnitus, residuals of shrapnel wounds to the 
right knee, and residuals of injury to the right thumb.  
There is, however, no VA examination regarding these claims, 
and no clinical opinion as to whether these claimed 
disabilities are related to the Veteran's service.  

Given the evidence as outlined above, the Board finds that 
the evidence of record is insufficient upon which to render a 
decision.  The record reflects that the Veteran sought in-
service treatment shrapnel injury to the right knee and 
injury to the right thumb.  Again, his MOS was noted to be an 
armor crewman.  The Veteran has competently testified that he 
currently experiences residuals from these two injuries, as 
well as hearing loss and tinnitus since service.  Thus, the 
claim must be remanded for a VA examination to be scheduled 
and an opinion obtained as to whether any current diagnoses 
related to the Veteran's claims of residuals of right knee 
shrapnel wounds, residuals of a right thumb injury, bilateral 
hearing loss, and tinnitus had their onset during service.  
This examination is required pursuant to 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA 
examinations with the appropriate 
specialists to determine the nature and 
etiology of his claimed right knee 
shrapnel wound residuals, residuals of a 
right thumb injury, hearing loss, and 
tinnitus.  The Veteran's claims folder 
should be made available to the examiners.  
The examiners are to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiners 
should then render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed right knee 
disability, right thumb disability, 
hearing loss, or tinnitus had its onset in 
service.  The examiners should 
specifically address notations in the 
Veteran's STRs regarding treatment for his 
right knee and right thumb.  The examiners 
should provide rationale for all opinions 
given.  If the requested opinions cannot 
be provided without resort to speculation, 
the examiners should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


